Case 2:20-cv-06970-FLA-PLA Document 23 Filed 12/28/20 Page 1 of 3 Page ID #:83




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:20-cv-06970-FLA-PLA Document 23 Filed 12/28/20 Page 2 of 3 Page ID #:84




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:20-cv-06970-FLA-PLA Document 23 Filed 12/28/20 Page 3 of 3 Page ID #:85




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                               1
        Plaintiff’s Notice of Motion and Motion for Leave to File First Amended Complaint
